             Case 1:20-mc-00219 Document 1 Filed 05/29/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Ex Parte Application of ALEJANDRO
 MARTINEZ ARAIZA for an Order to Conduct
                                                    Misc. Case No. M-__________
 Discovery for Use in a Foreign Proceeding Pursuant
 to 28 U.S.C. § 1782,
                       Petitioner.


         EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
           TO CONDUCT DISCOVERY FOR USE IN A FOREIGN PROCEEDING

       Petitioner, Alejandro Martinez Araiza (“Petitioner” or “Araiza”), respectfully asks this

Court to grant the Order attached as Exhibit 1 to this Application, which grants Petitioner leave,

pursuant to 28 U.S.C. § 1782 and Rules 26 and 45 of the Federal Rules of Civil Procedure, to serve

Citibank USA, the King Baudouin Foundation, BBVA Compass Bank, J.P. Morgan Chase Bank,

N.A., Wells Fargo, Standard Chartered Bank U.S., Bank of America, N.A., The Bank of New York

Melon, Northern Trust International Banking Corporation, Deutsche Bank Trust Company of

America, HSBC Bank USA, and UBS AG (collectively, the “Financial Entities”), with the

subpoenas attached hereto as Exhibit 2 to this Application, and in support thereof states as follows:

       The requested relief is for the purposes of obtaining necessary discovery in aid of an

ongoing Mexican criminal proceeding against the Non-Violence Project Foundation (“NVPF”)

and the Non-Violence Project Mexico (“NVP Mexico”) filed as No. CI-FDF/T/UI 1/S/D/369/05-

2019 (the “Mexican Criminal Proceeding”). That proceeding involves, in pertinent part, fraud

allegations related to stolen and/or misappropriated funds by NVPF and NVP Mexico. The

Financial Entities are the entities to be subpoenaed for bank records and other documents, which,

as set forth in more detail below and the accompanying Declaration of Alejandro Martinez Araiza

and Memorandum of Law, Petitioner seeks for use in the Mexican Criminal Proceeding. Based
             Case 1:20-mc-00219 Document 1 Filed 05/29/20 Page 2 of 4



upon the Declaration of Alejandro Martinez Araiza, its attached exhibits, and the accompanying

Memorandum of Law to this Application, the Court should grant this Application ex parte.

A.     The Mexican Criminal Proceeding

       On May 6, 2019, Petitioner initiated the Mexican Criminal Proceeding with the Attorney

General’s Office in Mexico City. The Mexican Criminal Proceeding consists, in relevant part, of

fraud allegations related to the misappropriation of funds by NVP Mexico and NVPF obtained

through fraudulent investment agreements as well as the forging of documents and impersonation

of public figures such as Yoko Ono. The discovery that Petitioner seeks through this Application

will aid the Mexican Criminal Proceeding by, inter alia: (i) identifying the accounts held by the

NVP Mexico and NVPF, transfers of funds to and from those accounts, and the flow of funds for

USD denominated transactions to or from NVP Mexico or NVPF accounts; (ii) confirming the

identities of those involved in the fraud; and (iii) rebutting factual positions already taken by NVPF

and NVP Mexico. Notably, an applicant in a criminal proceeding in Mexico is entitled to introduce

evidence obtained from foreign sources, such as the United States.

B.     The Documents Sought

       Petitioner seeks financial records and documents from the Financial Entities related to the

account(s) held or maintained by NVPF, NVP Mexico, or NVP Mexico’s principal, Mauricio

Morales Bermudez, including the creation dates of the account(s), the identities of the signatories

with authority to transfer money from these accounts, and the transfers of funds, including US

dollar denominated transactions, to and/or from these account(s). These transactions include

transfers of funds to and from NVPF, NVP Mexico and Mr. Bermudez’s account(s) at: (i) Citibank

USA; (ii) the King Baudouin Foundation; and (iii) BBVA Compass Bank, the U.S. affiliate of

BBVA Bancomer (the Mexican financial institution NVP Mexico used to receive Petitioner’s




                                                  2
             Case 1:20-mc-00219 Document 1 Filed 05/29/20 Page 3 of 4



payments). Petitioner also seeks discovery from the following financial institutions, which provide

correspondent bank services and have potentially processed USD denominated transactions to

and/or from NVPF and NVP Mexico account(s): (i) J.P. Morgan Chase Bank, N.A., (ii) Wells

Fargo; (iii) Standard Chartered Bank U.S.; (iv) Bank of America, N.A.; (v) The Bank of New York

Mellon; (vi) Northern Trust International Banking Corporation; (vii) Deutsche Bank Trust

Company of America; (viii) HSBC Bank USA; and (ix) UBS AG.

C.      Petitioner’s Application Should Be Granted

        Petitioner meets all the statutory criteria for the issuance of an order allowing the requested

discovery under 28 U.S.C. § 1782. The Financial Entities are all located in this district, and the

Petitioner seeks to use the documents he requests from the Financial Entities in aid of the Mexican

Criminal Proceeding. The documents and information sought from the Financial Entities are

necessary to uncover the identities of the NVPF and/or NVPF Mexico individuals who committed

the fraud, rebut NVPF’s and NVP Mexico’s factual positions, and freeze and/or recover the stolen

money. Moreover, as set forth in the accompanying Memorandum of Law, all the discretionary

factors that this Court may consider likewise favor granting this ex parte Application. See Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) (describing discretionary

factors).

        Accordingly, Petitioner respectfully requests that the Court (a) grant the Application for an

Order to Conduct Discovery in a Foreign Proceeding Ex Parte; (b) enter the Proposed Order

attached to this Application as Exhibit 1; (c) grant Petitioner leave, pursuant to 28 U.S.C. § 1782,

to serve the subpoenas attached to this Application as Exhibit 2; and (d) grant any and all other

further relief to Petitioner as deemed just and proper.




                                                  3
            Case 1:20-mc-00219 Document 1 Filed 05/29/20 Page 4 of 4



Respectfully submitted this 29th of May 2020.


                                                    BAKER & HOSTETLER LLP

                                                    /s/ Marco   Molina
                                                    Marco Molina
                                                    mmolina@bakerlaw.com
                                                    Tatiana Markel
                                                    tmarkel@bakerlaw.com
                                                    Oren Warshavsky
                                                    owarshavsky@bakerlaw.com
                                                    45 Rockefeller Plaza
                                                    New York, NY 10111
                                                    Tel.: 212.589.4200
                                                    Fax: 212.589.4201
                                                    Attorneys for Petitioner




                                                4
